

116 HR 233 IH: Medicaid Patient Abuse Prevention Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 233IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Walberg (for himself and Mr. Welch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to clarify the authority of State Medicaid fraud and
			 abuse control units to investigate and prosecute cases of Medicaid patient
			 abuse and neglect in any setting, and for other purposes.
	
 1.Short titleThis Act may be cited as the Medicaid Patient Abuse Prevention Act. 2.Clarifying authority of State Medicaid fraud and abuse control units to investigate and prosecute cases of Medicaid patient abuse and neglect in any setting (a)In generalSection 1903(q)(4)(A)(ii) of the Social Security Act (42 U.S.C. 1396b(q)(4)(A)(ii)) is amended by inserting after patients residing in board and care facilities the following: and of patients (who are receiving medical assistance under the State plan under this title) in a noninstitutional or other setting.
 (b)Availability of fundingSection 1903(a)(6) of the Social Security Act (42 U.S.C. 1396b(a)(6)) is amended, in the matter following subparagraph (B), by striking (as found necessary by the Secretary for the elimination of fraud in the provision and administration of medical assistance provided under the State plan).
			